DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on January 21, 2022. Claims 1-30 have been canceled. Claims 31, 32, 37, 38, 40, 46, 47, and 49 have been amended. Claim 50 has been added.

Response to Arguments
Applicant’s arguments, see pages 12-14, filed January 21, 2022, with respect to the rejection(s) of claim(s) 31-39 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Robert et al. (US 7,712,683 B2).

Terminal Disclaimer
The terminal disclaimer filed on January 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 16/865,050 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	Election/Restrictions
Claims 40-50 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I.	Claims 31-39, drawn to a system segregating droplets of a liquid.

III.	Claim 50, drawn to another system segregating droplets of a liquid.

Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed: (1) Have a materially different design, mode of operation, function, or effect. Specifically the silo of Group I is designed, operated and function to provide inside the housing and selectively receive the diffuser assembly; the separator of Group II is designed, operated and function to being capable of segregating comparatively larger droplets from comparatively smaller droplets in the flow. (2) The particular structures recited in each of the respective inventions of Groups I and II do not overlap in scope, they are mutually exclusive at the term relates to restriction practice. (3) The invention of one Group would not render the invention of the other Group obvious.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed: (1) Have a materially different design, mode of operation, function, or effect. Specifically the diffuser of Group I is designed, operated and function to slide with the reservoir attached thereto, into the silo directly, moving in a single direction after fixing to the reservoir outside the silo to form the assembly; the diffuser of Group III is designed, operated and function to have a securement mechanism fixing .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed: (1) Have a materially different design, mode of operation, function, or effect. Specifically the separator of Group II is designed, operated and function to being capable of segregating comparatively larger droplets from comparatively smaller droplets in the flow; the diffuser of Group III is designed, operated and function to have a securement mechanism fixing it to a reservoir to form an assembly. (2) The particular structures recited in each of the respective inventions of Groups II and III do not overlap in scope, they are mutually exclusive at the term relates to restriction practice. (3) The invention of one Group would not render the invention of the other Group obvious.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The groupings of patentably indistinct claimed inventions above require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution 

Claim Objections
Claim 31 is objected to because of the following informalities:  Claim 31 recites “from base” in last line. It is suggested to amend to -from the base-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, the limitation “a reservoir” in line 8 renders the claim indefinite because it is unclear whether the limitation is the same limitation recited in line 7. 
Claims 32-39 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert et al. (US 7,712,683 B2).
With regard to claim 31, Robert discloses a system capable of segregating droplets of a liquid, the system (100) comprising: a base (Fig.3) as a housing provided with a silo (112) therein (Fig. 3); a diffuser (Fig. 5) configured to atomize the liquid into the droplets entrained in a flow of air; the diffuser, configured to slide with a reservoir (114) attached thereto, into the silo directly, moving in a single direction after fixing to a reservoir outside the silo to form an assembly (Fig. 3); the silo of the base is sized and shaped to selectively receive the assembly (Fig. 3),thereby positioning the assembly (Fig. 3) in a fluid sealing relation to receive pressurized air from base (Col. 5 lines 16-25).
With regard to claim 32, the device of Robert discloses the invention as disclosed in the rejection above. Robert further discloses the silo (112) is capable of receiving the assembly (104) into sealing relation with the housing directly (Fig. 4), by movement of the assembly exclusively in a single direction (Fig. 4).
With regard to claim 33, the device of Robert discloses the invention as disclosed in the rejection above. Robert further discloses the housing (Fig. 4) is structured to provide access by the user to insert and remove, selectively, the assembly (104).
With regard to claim 34, the device of Robert discloses the invention as disclosed in the rejection above. Robert further discloses the housing is structured to provide access by a user to the assembly for applying forces thereto capable of inserting the assembly into a retained position in, and removing the assembly from, the silo by hand (Fig. 4).

With regard to claim 36, the device of Robert discloses the invention as disclosed in the rejection above. Robert further discloses the reservoir (114); the liquid in the reservoir; a pump (“on-board air compressor”, Col. 15 line 2) in the base; a siphon (Figs. 34-35) operably connected to remove the liquid from the reservoir into an atomizer (104/122/124); the silo being sized and shaped to directly seal the assembly to receive the flow from the pump through a conduit therebetween (Fig. 34).
With regard to claim 37, the device of Robert discloses the invention as disclosed in the rejection above. Robert further discloses an educator (122), operable as an atomizer, and a separator (186), configured to segregate out from the flow the comparatively larger droplets (Col. 6 lines 63-67).
With regard to claim 38, the device of Robert discloses the invention as disclosed in the rejection above. Robert further discloses the diffuser comprising an atomizer (104/122/124) capable of atomizing the liquid into the droplets entrained in the flow; and a separator (186) configured to segregate the droplets into comparatively smaller ones thereof remaining in the flow, and comparatively larger ones of the droplets removed from the flow (Col. 6 lines 63-67).
With regard to claim 39, the device of Robert discloses the invention as disclosed in the rejection above. Robert further discloses the assembly comprises a plurality of separators (186 and 192), capable of directing, toward the reservoir (114), coalesced liquid constituting comparatively larger droplets from the flow (Col. 6 lines 63-67 and Col. 9 lines 2-13); the housing (Fig. 4) comprises an outer wall and an inner wall (Fig. 3), the inner wall defining the silo (112) and the outer wall at least partially enclosing a pump (“on-board air compressor”, Col. 15 line 2) capable of pressurizing the air as the flow into the diffuser.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752